Exhibit 10.1.1



FIRST AMENDMENT
TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 14, 2014 and is entered into by and among MASTERCARD INCORPORATED, a
Delaware corporation (the “Borrower”), and the Lenders (as defined below)
signatory hereto. Capitalized terms used herein without definition shall have
the same meanings herein as set forth in the Credit Agreement after giving
effect to this Amendment.
RECITALS
WHEREAS, the Borrower has entered into that Credit Agreement, dated as of
November 16, 2012, among the Borrower, the several banks and other financial
institutions from time to time parties thereto (collectively, the “Lenders”),
and Citibank, N.A. (“Citibank”), as managing administrative agent for the
Lenders thereunder (the “Managing Administrative Agent”), and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders thereunder (as amended by
this First Amendment and as otherwise amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower and the Lenders signatory hereto constituting the Required
Lenders have agreed to amend certain provisions of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO CREDIT AGREEMENT

a.    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any EU member state, (b)
any Person operating,



1



--------------------------------------------------------------------------------




organized or resident in a Sanctioned Country or (c) any Person controlled or
50% or more owned by any such Person or group of such Persons.
b.    Section 3 of the Credit Agreement is hereby amended by inserting the
following provision immediately after Section 3.17 therein:
“3.18 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and directors and, to the
knowledge of the Borrower, its employees, affiliates and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or any of their respective
directors or officers, or (b) to the knowledge of the Borrower, any employee,
affiliate or agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No borrowing, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.”
c.    Section 5 of the Credit Agreement is hereby amended by inserting the
following provision immediately after Section 5.8 therein:
“5.9     Compliance with Anti-Corruption Laws and Sanctions. Maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.”
d.    Section 6 of the Credit Agreement is hereby amended by inserting the
following provision immediately after Section 6.6 therein:
“6.7 Limitation on Violation of Anti-Corruption Laws and Sanctions. Request any
Borrowing, or use, or permit its Subsidiaries and its or their respective
directors, officers, employees and agents to use, the proceeds of any Loan (a)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with, or for the
benefit of, any Sanctioned Person, or in any Sanctioned Country, or (c) in any
manner that would result in the violation of any Sanctions by any party hereto.”
SECTION II.
EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
receipt by the Managing Administrative Agent (or its counsel) of (i) a
counterpart signature page of this Amendment duly executed by the Borrower and
the Required Lenders (the date of such receipt being referred to herein as the
“First Amendment Effective Date”).



2



--------------------------------------------------------------------------------




SECTION III.
REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, the Borrower represents and warrants to
each Lender that the following statements are true and correct in all material
respects:
a.    Corporate Power and Authority. The Borrower has the corporate power and
authority, and the legal right, to make, deliver and perform this Amendment and
has taken all necessary corporate action to authorize the execution, delivery
and performance of this Amendment.
b.    No Legal Bar. The execution, delivery and performance of this Amendment by
the Borrower will not violate any Requirement of Law or Contractual Obligation
of the Borrower and will not result in, or require, the creation or imposition
of any Lien on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation, except to the extent that such
violation or imposition of Liens could not reasonably be expected to have a
Material Adverse Effect.
c.    Governmental Consent. No consent or authorization of, filing with, notice
to or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment, except for consents,
authorizations, notices or filings that if not obtained or made, could not
reasonably be expected to have a Material Adverse Effect.
d.    Binding Obligation. This Amendment has been duly executed and delivered on
behalf of the Borrower. This Amendment constitutes a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
e.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Section 3 of the Credit Agreement
(after giving effect to this Amendment) are and will be true and correct in all
material respects (except that such representations and warranties that are
qualified as to materiality are true and correct in all respects) on and as of
the First Amendment Effective Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were so true and correct
as of such earlier date.
f.    Absence of Default. No Default or Event of Default has occurred and is
continuing or will result from the consummation of the transactions contemplated
by this Amendment.









3



--------------------------------------------------------------------------------




SECTION IV.
MISCELLANEOUS

a.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.
(ii)    Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
(iii)    This Amendment shall constitute a Loan Document for all purposes of the
Credit Agreement and shall be administered and construed pursuant to the terms
of the Credit Agreement.
(iv)    The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.
b.    Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
c.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
d.    Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Amendment signed by all the parties shall be lodged with the Borrower
and the Managing Administrative Agent.
[Remainder of this page intentionally left blank.]



4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.




MASTERCARD INCORPORATED, as the Borrower




By: /s/ Roger Griffith
Name: Roger Griffith
Title: Assistant Treasurer




CITIBANK, N.A.
as Managing Administrative Agent and as Lender


By: /s/ Maureen Maroney
Name: Maureen Maroney
Title: Vice President




BANK OF AMERICA, N.A.


By: /s/ Robin Noret
Name: Robin Noret
        Title: Assistant Vice President




Bank of China, New York Branch


By: /s/ Raymond Qiao
Name: Raymond Qiao
        Title: Senior Vice President




BANK OF MONTREAL, CHICAGO BRANCH


By: /s/ Yacouba Kane
Name: Yacouba Kane
        Title: Vice President













5



--------------------------------------------------------------------------------






The Bank of Tokyo-Mitsubish UFJ, Ltd.,
as a Lender


By: /s/ Glenn Schuermann
Name: Glenn Schuermann
        Title: Director




BARCLAYS BANK PLC


By: /s/ Vanessa Kurbatskiy
Name: Vanessa Kurbatskiy
        Title: Vice President




Commerzbank AG, New York and Grand
Cayman Branches


By: /s/ Diane Pockaj
Name: Diane Pockaj
     Title: Managing Director


By: /s/ Kiuli Chan
Name: Kiuli Chan
        Title: Director


Commonwealth Bank of Australia
    
By: /s/ Stephen McCarth
Name: Stephen McCarthy
        Title: Senior Associate
Power of Attorney dated 24 June 2013




DEUTSCHE BANK AG NEW YORK BRANCH


By: /s/ Virginia Cosenza
     Name: Virginia Cosenza
         Title: Vice President


By: /s/ Ming K. Chu
Name: Ming K. Chu
        Title: Vice President





6



--------------------------------------------------------------------------------






GOLDMAN SACHS BANK, USA, as a Lender


By: /s/ Rebecca Kratz
     Name: Rebecca Kratz
         Title: Authorized Signatory




HSBC BANK USA, N.A.


By: /s/ George Manchenko
     Name: George Manchenko
         Title: Director




JPMorgan Chase Bank, N.A.


By: /s/ Leo Lai
     Name: Leo Lai
         Title: Executive Director




Lloyds Bank plc


By: /s/ Stephen Giacolone
    Name: Stephen Giacolone
        Title: Assistant Vice President


By: /s/ Joel Slomko
Name: Joel Slomko
        Title: Assistant Vice President




Mizuho Bank (USA), as a Lender


By: /s/ David Lim
Name: David Lim
        Title: Senior Vice President




MORGAN STANLEY BANK, N.A.


By: /s/ Michael King
Name: Michael King
        Title: Authorized Signatory



7



--------------------------------------------------------------------------------






The Northern Trust Company


By: /s/ Daniel J. Boote
Name: Daniel J. Boote
        Title: Senior Vice President




PNC Bank, National Association


By: /s/ Robert M. Martin
Name: Robert M. Martin
        Title: Senior Vice President




SANTANDER BANK, N.A.


By: /s/ Thomas J. Devitt
Name: Thomas J. Devitt
        Title: Senior Vice President




Skandinaviska Enskilda Banken AB (Publ), as
the Lender


By: /s/ Fredrik Björkman
Name: Fredrik Björkman
        Title: Client Executive


By: /s/ Mikael Bellander
Name: Mikael Bellander
        Title: Legal Counsel




U.S. Bank National Association, as the Lender


By: /s/ Manolis Saridakis
Name: Manolis Saridakis
        Title: Senior Vice President


Wells Fargo Bank, N.A.


By: /s/ Brian Buck
Name: Brian Buck
        Title: Managing Director



8

